Citation Nr: 0106212	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative right 
knee residuals, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to July 
1987, and had more than three years and nine months of prior 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1998.  

The Board notes that in the VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in June 1999 the veteran stated:  
"In addition I would like to appeal your decision pertaining 
to my application for vocational rehabilitation which was 
also denied."  The veteran's vocational rehabilitation 
folders were not forwarded with the veteran's claims folder 
and the Board has no other information with regard to a 
pending vocational rehabilitation claim.  Accordingly, the 
matter of a pending vocational rehabilitation appeal is 
referred to the RO for appropriate action.  


REMAND

The veteran sustained a medial collateral ligament tear of 
the right knee while serving on active duty, and during 
service underwent a partial meniscectomy.  Service connection 
for postoperative right knee injury residuals was granted, 
effective the date following separation from active duty.  
The disability rating assigned then and still in effect is 20 
percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
1988 he underwent a subtotal right lateral meniscectomy, and 
then reconstruction of the anterior cruciate ligament.  

The veteran was afforded a VA Compensation and Pension 
examination in November 1998.  The examiner's report contains 
answers to questions.  However, the questions were not 
included in the report.  The examiner noted the presence of 
instability of the right knee and the diagnosis was 
degenerative joint disease of the right knee, with loss of 
function due to pain.  The Board finds that this medical 
evidence raises the issue of entitlement to service 
connection for arthritis of the right knee.  The Board 
further finds that this issue is inextricably intertwined 
with the issue in appellate status and must be adjudicated by 
the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability since November 1998.  
After securing the necessary release, the 
RO should obtain these records, as well 
as any additional VA treatment records, 
including but not limited to those from 
the VA medical facility in Birmingham, 
Alabama.  

2.  A VA examination by an orthopedist 
should be conducted in order to determine 
the nature and severity of all right knee 
disabilities, to include post operative 
right knee injury residuals and arthritis 
of the right knee.  All indicated special 
studies, including x-rays, should be 
accomplished.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
before the examination.  The right knee 
should be examined for limitation of 
motion.  The examiner should be requested 
to note the normal ranges of motion of 
the knee.

Additionally, the examiner should be 
requested to determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the knee is used repeatedly over 
a period of time.

The examiner should also be asked to 
opine as to whether the arthritis in the 
veteran's right knee was caused or is 
aggravated by the service connected right 
knee disability.  

3.  The RO should adjudicate the issue of 
service connection for arthritis of the 
right knee on a secondary basis.  If the 
claim is granted, the RO should determine 
whether a separate rating is warranted 
for the arthritis. VA General Counsel 
Opinion (VAOPGCPREC) 23-97 (July 1997), 
VAOPGCPREC 9-98 (August 1998).  If the 
claim is denied, RO should provide the 
appellant and his representative notice 
of the determination and his appellate 
rights.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and to include 
consideration of whether or not the 
symptoms of arthritis of the right knee 
were included in the rating assigned for 
the service-connected post operative 
residuals of a right knee injury.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


